Citation Nr: 1612610	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-40 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

2. Entitlement to an initial compensable evaluation for bilateral peripheral neuropathy of the upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1969.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a skin disorder and peripheral neuropathy of the upper and lower extremities.

The Veteran testified at a Travel Board hearing before the undersigned in August 2010.  A transcript has been associated with the claims file.

This claim was before the Board in February 2014, when it was remanded for further development.  The case is returned to the Board at this time for further appellate review.  Unfortunately, the appeal must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

In August 2014, during the pendency of the appeal, the RO granted service connection for peripheral neuropathy of the upper and lower extremities.  As this constituted a full grant of benefits, this matter is no longer on appeal before the Board.  

The Board acknowledges that the issue of the propriety of the rating reduction for bilateral hearing loss from 40 percent to 20 percent disabling effective June 1, 2013 has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue, to include the scheduling of the Veteran's requested hearing.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim. 

In connection with his claim for service connection for a skin disorder, the Board notes that the Veteran is currently diagnosed with actinic keratosis and tinea cruris, neither of which are listed among the Agent Orange related diseases enumerated in 38 C.F.R. § 3.309(e).  As such, a medical nexus may not be presumed as a matter of law.  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board is obligated to fully consider the Veteran's claim.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).

The Veteran's service treatment records (STRs) indicate that he was treated for burns in June 1968 and hospitalized for one week.  

A May 2014 VA examiner stated that actinic keratosis is a benign precursor skin condition to squamous cell carcinoma, which is common to Caucasians and found on sun exposed areas.  The examiner also stated that "tinea cruris is a fungal/dermatophyte infection of the skin, which is exacerbated by moisture like the groin region of humans."  He remarked that the Veteran's STRs did not diagnose him with a skin disorder, and opined that he was unable to state or comment as to the onset of the disorders and whether they were associated with the Veteran's military service.

The Board finds that the May 2014 VA opinion was not adequate, and that a remand is necessary to obtain a new VA examination to address the etiology of the Veteran's skin disorders.  The Veteran can attest to factual matters of which he had first-hand knowledge, such as his injury in service, and experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that the in-service skin rash reported by the Veteran is the type of factual matter to which a layman can attest.  Furthermore, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination is inadequate where the examiner does not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  In addition, the Board the May 2014 examiner did not address the matter of whether or not the claimed disabilities may be the result of herbicide exposure, as requested in the February 2014 remand.  See Combee. 

The Board further notes that the May 2014 VA examination was not conducted by a dermatologist, and therefore a new examination with a specialist in dermatology is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).  Therefore, a remand is necessary in order to provide an adequate examination and obtain an opinion that takes the Veteran's contentions and herbicide exposure into consideration.

In addition, in its February 2014 remand order, the Board instructed the AOJ to obtain VA treatment records from 1969 to 1999 from the VA Medical Center (VAMC) on Irving Street in Washington D.C., and to associate the documents with the claims file.  A review of the file shows that the AOJ requested treatment records from the VAMC in February 2014, March 2014, and two requests in April 2014.  In August 2014, the AOJ issued a supplemental statement of the case, once again denying service connection for a skin disorder.  However, in June 2015, the VAMC informed the AOJ that it needed additional time to complete the request for information concerning the Veteran's treatment records.  Thus, the Board finds that the record suggests that there are outstanding VA medical treatment records with respect to the Veteran's claim.  Therefore, a remand is necessary for VA to fulfill its duty to assist.  

Further, as noted above, the AOJ granted service connection for bilateral peripheral neuropathy for the upper and lower extremities in August 2014.  However, the Veteran filed a Statement in Support of the Claim in October 2014, stating that he could "understand the [zero percent]" rating, but that he "did not understand the medical reasoning behind this."  A liberal interpretation of this statement would indicate that the Veteran disagrees with his initial evaluation for his now service-connected peripheral neuropathy.  As this statement was received within one year of the rating decision, the Board has interpreted the Statement in Support of the Claim as a notice of disagreement (NOD) with the August 2014 rating decision.

The filing of an NOD places a claim in appellate status.  The failure to issue a Statement of the Case (SOC) in this circumstance renders a claim procedurally defective and necessitates a remand.  This matter must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case regarding this claim, particularly given that it has been more than three years since the NOD was submitted.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the October 2014 NOD concerning the Veteran's claim for entitlement to a compensable evaluation for peripheral neuropathy of the upper and lower extremities, including issuance of an SOC.  (Only if a timely substantive appeal is filed should this issue be returned to the Board.)

2. Obtain any relevant VA treatment records from the VAMC on Irving Street in Washington D.C., or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file. 

Efforts to locate these records should end only if the evidence does not exist or further efforts to obtain it would be futile.  If the records are deemed to be unavailable, the claims file must be properly documented, and the Veteran notified, as to the unavailability of these records.

3. After the VAMC records have been obtained and associated with the claims file, or once it is determined that efforts to locate the records should end, schedule the Veteran for a dermatology examination with a dermatologist to determine the nature and etiology of any skin condition.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

a. The examiner should identify all skin conditions present.

b. For each condition identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the skin condition had its onset during service or is otherwise related to active military service, to include his June 1968 in-service treatment and his hospitalization for burns, his presumed exposure to herbicides in Vietnam, his testimony of a skin rash in service, and his reports of continuing symptoms since service.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

The Board notes that the Veteran is competent to identify in-service injuries and experiences, such as skin conditions.  The lack of contemporaneous medical records indicating treatment for any skin condition cannot be used as the sole basis for a finding that any skin disorder present is etiologically related to service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted, it is beyond the examiner's expertise, or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Following any additional indicated development, review the claims file and readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




